DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 20170200370 A1) in view of Pollach (US 20180068206 A1)

	analyzing sensor data to determine a sensor classification of at least one road user, wherein the sensor data is provided by the vehicle and analyzed by a neural network to determine the sensor classification 
([0097] Alternatively, or in addition, in step 1003, the marking program 910 compares a detected location of the outside vehicle with a known location of V2X vehicles recorded on a map or database.
[0102] If the internal vehicle sensor is a camera, for example, the filtering program may run a classifier that classifies objects recorded in the image. Suitable image classifiers are known in the art and disclosed, for example, in U.S. Pat. No. 8,351,712, which is hereby incorporated by reference in its entirety. A suitable classifier will assign a confidence to each object classification. The filtering program may extract the confidence assigned to any objects classified as a vehicle. )
	analyzing at least one message that is received through the vehicle communications network to determine a vehicle-to-everything (V2X) classification of the at least one road user, wherein the at least one message is associated with the at least one road user
([0106] In step 1010, the vehicle receives and processes the supplemental measurements according to predetermined algorithms and returns to step 1007. If the supplemental measurements confirm the 
determining if a variance exists between the V2X classification of the at least one road user and the sensor classification of the at least road user
([0106] If the supplemental measurements substantially diverge from the original measurements, then the vehicle lowers the confidence of the properties associated with the standard vehicle. This process may cycle until all properties associated with a standard vehicle meet or exceed the predetermined confidence thresholds, until a time limit elapses, or the standard falls outside of a predetermined range. )
; and further discloses the process of supplementing the variance that exist between the V2X classification and the sensor classification of the at least one road user  but does not specifically disclose training the neural network with classification variance data upon determining that the variance exists between the V2X classification and sensor classification.
	However, Miller teaches the process of training the neural network with classification of variance data between V2X and sensor classification 
([0003] There are situations that are not in the training set and are therefore unknown to the system. These are called corner cases. For example, a to-be-detected object could be viewed from a new angle, partially occluded by another object, dimly illuminated, and/or otherwise obscured. [0004] One approach to overcome these inefficiencies is sensor fusion--the coordinated use of multiple sensors. [0036] -[0037] 

Therefore, it would have been obvious to one ordinarily skilled in the art to use the process of training the neural network with classification variance data upon determining that the variance exists between the V2X classification and sensor classification as taught by Pollach within the system of Miller for the purpose of enhancing the system to record and remember unidentified features of the road user for future use.
	Claim 2.    Miller and Pollach teach the computer-implemented method of claim 1, wherein the at least one road user includes at least one of: a target vehicle, and a non-vehicular road user (NVRU), wherein the at least one road user is identified to be located within the surrounding environment of the vehicle based on the sensor data (Miller [0003] target is a vehicle. Pollach [0047] target is pedestrian).
	Claim 3.    Miller and Pollach teach the computer-implemented method of claim 2, wherein analyzing sensor data to determine the sensor classification includes accessing a neural network machine learning database to analyze at least one data point that is extracted from the sensor data, wherein the neural network machine learning database includes sensor classification data that is accessed and analyzed to determine the sensor classification of the at least one road user 

Pollach [0046] A machine learning unit 400 may include a machine learning method and/or algorithm executed on a system. The machine learning unit 400 may execute a neural network and/or any other suitable machine learning algorithm The input features can be associated with a particular object or class of objects and can comprise a training set.).
	Claim 4.    Miller and Pollach teach the computer-implemented method of claim 3, wherein the at least one message that is received through vehicle communications network to determine the V2X classification includes a vehicle-to-vehicle (V2V) message communicated from the target vehicle, a vehicle-to-everything (V2X) message communicated from a portable device used by the NVRU, and a vehicle-to-infrastructure (V2I) message communicated from a road side equipment operably connected to roadway infrastructure (Pollach [0037], Miller [0096] If the outside vehicle is V2X (i.e., V2X enabled), then the outside vehicle affirmatively replies to the ping.).
	Claim 5.    Miller and Pollach teach the computer-implemented method of claim 4, wherein analyzing at least one message that is received through vehicle communications network to determine the V2X classification includes extracting at least one data point from the V2I message and at least one of: the V2V message, and the V2X message, wherein the at least one data point extracted from the V2I message is aggregated with at least one data point extracted from at least one of: the V2V message, and the V2X message to determine the V2X classification of the at least one road user (Miller [0102]).

(Miller [0101]-[0106] When one or more confidence levels fall below their respective minimum thresholds, the marking program 910 may identify V2X vehicles in position to contribute supplemental, confirming measurements in step 1008.
In some embodiments, the number of the portion depends on the kind of property to be measured (e.g., a crucial property such as velocity is assigned to more vehicles than a collateral property such as weight or length)).
	Claim 7.    Miller and Pollach teach the computer-implemented method of claim 6, wherein the classification variance data includes at least one of: categorization information, road user attribute information, dynamics information, environmental information, and subjective information included within the categorization details, the traveling details, and the subjective details that are included within the V2X classification of the at least one road user and are excluded from the sensor classification of the at least one road user 
(Miller [0102]-[0106] The filtering program may generate a confidence based on a predetermined relationship between confidence and ambient interference. The filtering program may further determine which 
When one or more confidence levels fall below their respective minimum thresholds, the marking program 910 may identify V2X vehicles in position to contribute supplemental, confirming measurements in step 1008.
In some embodiments, the number of the portion depends on the kind of property to be measured (e.g., a crucial property such as velocity is assigned to more vehicles than a collateral property such as weight or length).
	Claim 8.    Miller and Pollach teach the computer-implemented method of claim 7, wherein training the neural network with classification variance data includes accessing the neural network machine learning database and updating the sensor classification of the at least one road user, wherein at least one data point of the sensor classification of the at least one road user is updated to include the classification variance data 
(Pollach [0053] The input features are used to train the machine learning system 400 to identify a pedestrian. During training, various classifier parameters are generated and continuously updated. A subset of a classifier's parameters can be called a fingerprint of a specific object class if this parameter subset has high relevance for the correct classification of that object class).
	

(Pollach [0003] There are situations that are not in the training set and are therefore unknown to the system. These are called corner cases.).
	Claim 10. Miller teaches a system (Fig 2) for providing road user classification training using a vehicle communications network, comprising:
a memory (memory 208 [0031]) storing instructions when executed by a processor (data processor 210) cause the processor to:
analyze sensor data to determine a sensor classification of at least one road user, wherein the sensor data is provided by the vehicle and analyzed by a neural network to determine the sensor classification
([0097] Alternatively, or in addition, in step 1003, the marking program 910 compares a detected location of the outside vehicle with a known location of V2X vehicles recorded on a map or database.
[0102] If the internal vehicle sensor is a camera, for example, the filtering program may run a classifier that classifies objects recorded in the image. Suitable image classifiers are known in the art and disclosed, for example, in U.S. Pat. No. 8,351,712, which is hereby incorporated by reference in its entirety. A suitable classifier will assign a confidence to each object classification. The 
analyze at least one message that is received through the vehicle communications network to determine a vehicle-to-everything (V2X) classification of the at least one road user, wherein the at least one message is associated with the at least one road user
([0106] In step 1010, the vehicle receives and processes the supplemental measurements according to predetermined algorithms and returns to step 1007. If the supplemental measurements confirm the original measurements, then the vehicle increases the confidence associated with the properties of the standard vehicle. );
determine if a variance exists between the V2X classification of the at least one road user and the sensor classification of the at least road user
([0106] If the supplemental measurements substantially diverge from the original measurements, then the vehicle lowers the confidence of the properties associated with the standard vehicle. This process may cycle until all properties associated with a standard vehicle meet or exceed the predetermined confidence thresholds, until a time limit elapses, or the standard falls outside of a predetermined range. ); and 
further discloses the process of supplementing the variance that exist between the V2X classification and the sensor classification of the at least one road user  but does not specifically disclose train the neural network with classification variance data upon determining that the variance exists between the V2X classification and sensor classification. 


([0003] There are situations that are not in the training set and are therefore unknown to the system. These are called corner cases. For example, a to-be-detected object could be viewed from a new angle, partially occluded by another object, dimly illuminated, and/or otherwise obscured. [0004] One approach to overcome these inefficiencies is sensor fusion--the coordinated use of multiple sensors. [0036] -[0037] 
[0046] FIG. 4 illustrates an example block diagram for training an object recognition and classification unit according to various examples. Data from certain external sources, such as V2X data, may include high level data. The input features to the machine learning unit 400 can include, for example, raw data 410, fused data 420, low level features 430, high level data 440, external data 450, and/or other types of data related to an object or class of objects.)
Therefore, it would have been obvious to one ordinarily skilled in the art to use the process of training the neural network with classification variance data upon determining that the variance exists between the V2X classification and sensor classification as taught by Pollach within the system of Miller for the purpose of enhancing the system to record and remember unidentified features of the road user for future use.
	Claim 11.    Miller and Pollach teach the system of claim 10, wherein the at least one road user includes at least one of: a target vehicle, and a non-vehicular road user (NVRU), wherein the at least one 
(Miller [0003] target is a vehicle. Pollach [0047] target is pedestrian).
	Claim 12.    Miller and Pollach teach the system of claim 11, wherein analyzing sensor data to determine the sensor classification includes utilizing a neural network machine learning database to analyze at least one data point that is extracted from the sensor data, wherein the neural network machine learning database includes sensor classification data that is accessed and analyzed to determine the sensor classification of the at least one road user
(Miller [0102] A suitable classifier will assign a confidence to each object classification. The filtering program may extract the confidence assigned to any objects classified as a vehicle. 
Pollach [0046] A machine learning unit 400 may include a machine learning method and/or algorithm executed on a system. The machine learning unit 400 may execute a neural network and/or any other suitable machine learning algorithm The input features can be associated with a particular object or class of objects and can comprise a training set.).
	Claim 13.    Miller and Pollach teach the system of claim 12, wherein the at least one message that is received through vehicle communications network to determine the V2X classification includes a vehicle-to-vehicle (V2V) message communicated from the target vehicle, a vehicle-to-everything (V2X) message communicated from a portable device used by the NVRU, and a vehicle-to-infrastructure (V2I) message communicated from a road side equipment operably connected to roadway infrastructure 

	Claim 14.    Miller and Pollach teach the system of claim 13, wherein analyzing at least one message that is received through vehicle communications network to determine the V2X classification includes extracting at least one data point from the V2I message and at least one of: the V2V message, and the V2X message, wherein the at least one data point extracted from the V2I message is aggregated with at least one data point extracted from at least one of: the V2V message, and the V2X message to determine the V2X classification of the at least one road user (Miller [0102]).
	Claim 15.    Miller and Pollach teach the system of claim 14, wherein determining if the variance exists includes analyzing and comparing at least one data point included within the sensor classification of the at least one road user with at least one data point included within the V2X classification of the at least one road user and determining if a delta exists between at least one of: categorization details, traveling details, and subjective details associated with the at least one road user included within the V2X classification and the sensor classification.
(Miller [0101]-[0106] When one or more confidence levels fall below their respective minimum thresholds, the marking program 910 may identify V2X vehicles in position to contribute supplemental, confirming measurements in step 1008.
In some embodiments, the number of the portion depends on the kind of property to be measured (e.g., a crucial property such as velocity is assigned to more vehicles than a collateral property such as weight or length). ).

(Miller [0102]-[0106] The filtering program may generate a confidence based on a predetermined relationship between confidence and ambient interference. The filtering program may further determine which portion of the sensor (e.g., center or periphery) recorded the measurement and assign a greater confidence to measurements made near the middle of the sensor field than measurements made near the periphery of the sensor field. 
When one or more confidence levels fall below their respective minimum thresholds, the marking program 910 may identify V2X vehicles in position to contribute supplemental, confirming measurements in step 1008.
In some embodiments, the number of the portion depends on the kind of property to be measured (e.g., a crucial property such as velocity is assigned to more vehicles than a collateral property such as weight or length). 


(Pollach [0053] The input features are used to train the machine learning system 400 to identify a pedestrian. During training, various classifier parameters are generated and continuously updated. A subset of a classifier's parameters can be called a fingerprint of a specific object class if this parameter subset has high relevance for the correct classification of that object class. ).
	Claim 18.    Miller and Pollach teach the system of claim 10, further including training the neural network with the V2X classification of the at least one road user when it is determined that the sensor classification of the at least one road user is unknown to the neural network
(Pollach [0003] There are situations that are not in the training set and are therefore unknown to the system. These are called corner cases.).
	Claim 19.   Miller teaches a non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor, perform a method, the method comprising:
	analyzing sensor data to determine a sensor classification of at least one road user, wherein the sensor data is provided by a vehicle and analyzed by a neural network to determine the sensor classification

[0102] If the internal vehicle sensor is a camera, for example, the filtering program may run a classifier that classifies objects recorded in the image. Suitable image classifiers are known in the art and disclosed, for example, in U.S. Pat. No. 8,351,712, which is hereby incorporated by reference in its entirety. A suitable classifier will assign a confidence to each object classification. The filtering program may extract the confidence assigned to any objects classified as a vehicle. );
		analyzing at least one message that is received through a vehicle communications network to determine a vehicle-to-everything (V2X) classification of the at least one road user, wherein the at least one message is associated with the at least one road user
([0106] In step 1010, the vehicle receives and processes the supplemental measurements according to predetermined algorithms and returns to step 1007. If the supplemental measurements confirm the original measurements, then the vehicle increases the confidence associated with the properties of the standard vehicle. );
	determining if a variance exists between the V2X classification of the at least one road user and the sensor classification of the at least road user
([0106] If the supplemental measurements substantially diverge from the original measurements, then the vehicle lowers the confidence of the properties associated with the standard vehicle. This process may 
; and further discloses the process of supplementing the variance that exist between the V2X classification and the sensor classification of the at least one road user  but does not specifically disclose training the neural network with classification variance data upon determining that the variance exists between the V2X classification and sensor classification.
However, Miller teaches the process of training the neural network with classification of variance data between V2X and sensor classification 
([0003] There are situations that are not in the training set and are therefore unknown to the system. These are called corner cases. For example, a to-be-detected object could be viewed from a new angle, partially occluded by another object, dimly illuminated, and/or otherwise obscured. [0004] One approach to overcome these inefficiencies is sensor fusion--the coordinated use of multiple sensors. 
[0036]-[0037] [0046] FIG. 4 illustrates an example block diagram for training an object recognition and classification unit according to various examples. Data from certain external sources, such as V2X data, may include high level data. The input features to the machine learning unit 400 can include, for example, raw data 410, fused data 420, low level features 430, high level data 440, external data 450, and/or other types of data related to an object or class of objects. )

	Claim 20. Miller and Pollach teach the non-transitory computer readable storage medium of claim 19, wherein the classification variance data includes at least one of: categorization information, road user attribute information, dynamics information, environmental information, and subjective information included within categorization details, traveling details, and subjective details that are included within the V2X classification of the at least one road user and are excluded from the sensor classification of the at least one road user
(Miller [0102]-[0106] The filtering program may generate a confidence based on a predetermined relationship between confidence and ambient interference. The filtering program may further determine which portion of the sensor (e.g., center or periphery) recorded the measurement and assign a greater confidence to measurements made near the middle of the sensor field than measurements made near the periphery of the sensor field. 
When one or more confidence levels fall below their respective minimum thresholds, the marking program 910 may identify V2X vehicles in position to contribute supplemental, confirming measurements in step 1008.
In some embodiments, the number of the portion depends on the kind of property to be measured (e.g., a crucial property such as velocity is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUFUS C POINT/Examiner, Art Unit 2689